[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                        U.S. COURT OF APPEALS
                            No. 08-12936                  ELEVENTH CIRCUIT
                                                              APRIL 1, 2009
                        Non-Argument Calendar
                                                           THOMAS K. KAHN
                      ________________________
                                                                CLERK


                        Agency Nos. A98-546-911,
                              A98-546-912


RONY ROLANDO ALVARADO-ORELLANA,
RUTH ESMIRNA PINEDA-PINEDA,


                                                        Petitioners-Appellants,

                                  versus

U.S. ATTORNEY GENERAL,

                                                         Respondent-Appellee.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (April 1, 2009)

Before EDMONDSON, Chief Judge, PRYOR and KRAVITCH, Circuit Judges.
PER CURIAM:



       Rony Rolando Alvarado-Orellana and his wife, Ruth Esmirna Pineda-

Pineda,1 natives and citizens of Guatemala proceeding pro se, petition for review of

the affirmance by the Board of Immigration Appeals (“BIA”) of the decision of the

Immigration Judge (“IJ”). The decision denied asylum and withholding of

removal.2 No reversible error has been shown; we dismiss the petition in part and

deny it in part.

       We review the BIA’s decision in this case because the BIA did not expressly

adopt the IJ’s decision. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001) (noting that we review the BIA’s decision; but “[i]nsofar as the [BIA] adopts

the IJ’s reasoning, we will review the IJ’s decision as well”).3 We review de novo

legal determinations of the BIA. Id. A factual determination that an alien is

unentitled to relief “must be upheld if it is supported by substantial evidence.”



       1
        Alvarado-Orellana included his wife as a derivative in his asylum application; so, our
decision about Alvarado-Orellana also applies to her.
       2
        The decision also denied relief under the United Nations Convention Against Torture
and Other Cruel, Inhuman, or Degrading Treatment or Punishment. But on appeal, Alvarado-
Orellana does not offer argument on this claim; and, thus, it is abandoned. See Sepulveda v.
U.S. Attorney Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (explaining that petitioner
abandons an issue by failing to offer argument on that issue).
       3
        In addition, we liberally construe pro se briefs. Lorisme v. INS, 129 F.3d 1441, 1444
n.3 (11th Cir. 1997).
                                                 2
Mazariegos v. U.S. Attorney Gen., 241 F.3d 1320, 1323 (11th Cir. 2001). To

reverse a fact determination, we must conclude “that the record not only supports

reversal, but compels it.” Mendoza v. U.S. Attorney Gen., 327 F.3d 1283, 1287

(11th Cir. 2003).

        On appeal, Alvarado-Orellana argues the merits of his asylum claim. The

government correctly notes that we lack jurisdiction to consider Alvarado-

Orellana’s asylum claim because the BIA affirmed the IJ’s conclusion that his

asylum application was untimely and that he failed to demonstrate an exception to

the filing deadline contained in 8 U.S.C. § 1158(a)(2)(B).4 Chacon-Botero v. U.S.

Attorney Gen., 427 F.3d 954, 957 (11th Cir. 2005) (we lack jurisdiction, under

section 1158(a)(3), to review an IJ’s untimeliness ruling).

        We have jurisdiction over Alvarado-Orellana’s petition for review of his

claim for withholding of removal. An alien seeking withholding of removal must

show that his life or freedom would be threatened because of a protected ground,

such as political opinion. See 8 U.S.C. § 1231(b)(3)(A). Therefore, an alien bears

the burden of demonstrating that he more-likely-than-not would be persecuted or

tortured upon return to his country of nationality. Mendoza, 327 F.3d at 1287.

The alien may satisfy this burden by showing past persecution on account of a



        4
            Alvarado-Orellana entered the United States in 1999 and filed his asylum application in
2005.
                                                   3
protected ground.5 Id. An alien who has not shown past persecution may still be

entitled to withholding of removal if he can demonstrate a future threat to his life

or freedom on a protected ground. Id.; see also 8 C.F.R. § 208.16(b)(2).

       Here, Alvarado-Orellana sought relief based on his political opinion. As a

member of the National Alliance Party (“PAN”), Alvarado-Orellana distributed

political literature in his hometown in the months before an election; and twice, he

was threatened by an opposition party called the White Star Party. He first was

threatened when two armed members of the White Star Party came to his house

and told him that, if he did not stop his political activities, he would be hurt. The

party members did not point their guns at him. About 10 days later, Alvarado-

Orellana received a letter at his house stating that he was going to be killed. These

threats prompted Alvarado-Orellana to flee Guatemala.

       The IJ denied Alvarado-Orellana withholding of removal relief, concluding

that his two incidents with the White Star Party did not establish past persecution

and that his fear of future persecution was undercut because he had family

remaining unharmed in Guatemala. The BIA affirmed the IJ, noting that (1)

Alvarado-Orellana had been threatened on only two occasions in Guatemala, (2)


       5
         If the alien establishes past persecution in his country based on a protected ground, it is
presumed that his life or freedom would be threatened upon return to that country unless the
government shows by a preponderance of the evidence that, among other things (1) the country’s
conditions have changed such that the alien’s life or freedom no longer would be threatened; or
(2) it would be reasonable for the alien to relocate to another part of the country. Id.
                                                   4
relocation was a viable option for him, and (3) nothing indicated that the concerns

leading to Alvarado-Orellana’s departure still were present.

      On appeal, Alvarado-Orellana argues that he established past persecution

and a well-founded fear of future persecution based on his involvement in PAN.

After review, we conclude that the evidence does not compel the conclusion that

Alvarado-Orellana was entitled to withholding of removal. We have explained that

persecution is an “extreme concept, requiring more than a few isolated incidents of

verbal harassment or intimidation”; and “mere harassment does not amount to

persecution.” Sepulveda, 401 F.3d at 1231 (citation and internal quotation

omitted). The two incidents Alvarado-Orellana described with the White Star

Party -- a face-to-face encounter where he was not physically harmed or threatened

with a weapon and a harassing letter -- are insufficiently extreme to rise to the level

of past persecution.

      And the record does not compel the conclusion that Alvarado-Orellana faces

a future threat to his life or freedom if returned to Guatemala. Alvarado-Orellana’s

political activities were relegated to a single election in a specific geographic area,

and nothing in the record evidences that the White Star Party has tried to find

Alvarado-Orellana since he left Guatemala. His parents and four of his children

also remain in Guatemala unharmed. See Ruiz v. U.S. Attorney Gen., 440 F.3d

1247, 1259 (11th Cir. 2006) (indicating that a claim of well-founded fear is
                                            5
undercut when the alien has family living in his native country without incident).

Therefore, we deny the petition for review on withholding of removal.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                          6